Opinion by
Flood, J.,
The claimant had been employed for over six years as a bus boy for the Carlton Hotel Corporation in Pittsburgh, Pennsylvania. He did not return to work after January 25, 1962, because he suffered from acute depression. No leave of absence was ever requested and the board found, upon sufficient evidence, that his employer was never notified of the reason for his absence until he reported back for work on August 1,-1962, and was informed that none was available for him. He sought benefits only for the period following August 21, 1962. The board held him disqualified because he had left his employment voluntarily and “without cause of a necessitous and compelling nature.”
*324Since there is evidence to support the conclusion of the referee and the board that the claimant failed to maintain the employment relationship by not giving the employer notice subsequent to January 25, 1962, as to the reason for his absence, or requesting a leave of absence due to illness during the six months’ period thereafter, we must affirm this conclusion. His incapacity was not such as to relieve him from notifying or having his wife notify his employer during this relatively long period of time. Drummond Unemployment Compensation Case, 193 Pa. Superior Ct. 115, 164 A. 2d 111 (1960).
Decision affirmed.